Exhibit 10.8

2009 ROWAN COMPANIES, INC. INCENTIVE PLAN

(as Amended and Restated and as Assumed and Adopted by

Rowan Companies plc, Effective May 4, 2012)

SHARE APPRECIATION RIGHT NOTICE

 

1. Grant of SAR. Rowan Companies plc, a public limited company incorporated
under English law (the “Company”), has assumed and adopted the 2009 Rowan
Companies, Inc. Incentive Plan, as amended and restated (the “Plan”). To carry
out the purposes of the Plan, and subject to the conditions described in this
Notice and the Plan, the Company hereby grants to you (the “Participant”),
effective as of [insert date] (the “Grant Date”), a share appreciation right
(“SAR”) with respect to                 Shares. All capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan; the Plan
is incorporated herein by reference as a part of this Notice.

 

2. Exercise Price. The exercise price of Shares purchased pursuant to the
exercise of this SAR shall be $        per Share.

 

3. Exercise of SAR. This SAR shall be exercisable in the manner described below
for one-third of the aggregate number of Shares subject to the SAR on and after
the first anniversary of the Grant Date and an additional one-third on and after
each of the second and third anniversaries of the Grant Date; provided, however,
a SAR may be exercised only prior to its expiration date and, except as
otherwise provided below, only while the Participant remains an Employee of the
Company or an Affiliate. This SAR shall not be exercisable in any event after
the expiration of ten years from the Grant Date hereof. The SAR will terminate
and cease to be exercisable upon the Participant’s termination of Employment
with the Company and its Affiliates, except that:

 

  (a) If the Participant’s Employment terminates by reason of Retirement, the
Participant may exercise this SAR at any time during the period of five years
following the date of such termination, but only as to the number of Shares that
the Participant was entitled to purchase hereunder as of the date his or her
Employment so terminates, plus such additional number of Shares, if any, that
the Committee, in its sole discretion, determines may be purchased pursuant to
the SAR as of such Retirement.

 

  (b) If the Participant dies within the five-year period following the date of
the Participant’s termination of Employment by reason of Retirement, the legal
representative of the Participant’s estate, or the person who acquires this SAR
by bequest or inheritance or otherwise by reason of the death of the
Participant, may exercise this SAR at any time during the period of two years
following the date of the Participant’s death, but only as to the number of
Shares the Participant was entitled to purchase hereunder as of the date the
Participant’s Employment terminated by reason of Retirement.

 

  (c) If the Participant’s Employment terminates by reason of Disability, the
Participant may exercise this SAR in full at any time during the period of five
years following the date of such termination, but only as to the number of
Shares that the Participant was entitled to purchase hereunder as of the date
his or her Employment so terminates, plus such additional number of Shares, if
any, that the Committee, in its sole discretion, may be purchased pursuant to
the SAR as of such Disability.



--------------------------------------------------------------------------------

  (d) If the Participant dies while an Employee or within the five-year period
following the date of the Participant’s termination of Employment by reason of
Disability, the legal representative of the Participant’s estate, or the person
who acquires this SAR by bequest or inheritance or by reason of the death of the
Participant, may exercise this SAR in full at any time during the period of two
years following the date of the Participant’s death.

 

  (e) If the Participant’s Employment terminates other than by reason of
Retirement, Disability, or death, this SAR (to the extent vested as of the date
of termination and not exercised prior thereto) may be exercised during the 90
days following the date the Participant’s Employment so terminates and shall
terminate thereafter.

 

4. Exercise. Subject to the limitations set forth herein and in the Plan, this
SAR may be exercised by written notice provided to the Company, and may only be
exercised with respect to a number of Shares with respect to which the SAR is
then exercisable. Upon exercise of the SAR, the product of the number of the
Shares as to which the SAR is exercised multiplied by the excess of the Fair
Market Value (determined in accordance with the terms of the Plan) over the
Exercise Price shall become payable to the Participant in Shares, or, in the
sole discretion of the Committee, in cash. Such Share issuance or single
lump-sum cash payment shall be made as soon as practicable after the date of
exercise, but no later than 45 days thereafter. Notwithstanding anything to the
contrary contained herein, the Participant agrees that he or she will not
exercise the SAR granted pursuant hereto, and that the Company will not be
obligated to issue any Shares pursuant to this Notice, if the exercise of the
SAR or the issuance of such Shares would constitute a violation by the
Participant or by the Company of any provision of any law or regulation of any
governmental authority or any securities exchange or transaction quotation
system.

 

5. Retirement. For purposes of this Notice, “Retirement” of an Employee shall
have occurred if, as of the Employee’s date of termination of Employment, the
Employee is a minimum of 60 years old and has satisfied the requirements for
normal retirement pursuant to the policies of the Company in place at the time
of termination.

Determination of the date of termination of Employment by reason of Retirement
and the satisfaction of the requirements for Retirement shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

 

6. Disability. For purposes of this Notice, “Disability” means the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of not
less than 12 months, receiving disability benefits under the applicable
disability plan of the Company (or of an Affiliate).

Determination of the date of termination of Employment by reason of Disability
and the satisfaction of the requirements for Disability shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

 

7.

Employment Relationship. For purposes of this Notice and the SAR, the
Participant shall be considered to be in the Employment of the Company or an
Affiliate as long as the Participant is actively providing services to the
Company or an Affiliate. In the event the Participant ceases to be in the
Employment of the Company or an Affiliate (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant

 

2



--------------------------------------------------------------------------------

  is employed or the terms of the Participant’s employment agreement, if any),
unless otherwise provided in this Notice or determined by the Company, the
Participant’s right to vest in the SAR under the Plan, if any, will terminate
effective as of the date the Participant is no longer actively providing
services and will not be extended by any notice period (e.g., the Participant’s
period of active service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any); furthermore, the period of time during which the
Participant has the right to exercise the SAR after termination of Employment,
if any, will be measured from the date that the Participant is no longer
actively providing services and will not be extended by any notice period.

Any question as to whether and when there has been a termination of such
Employment shall be based on such evidence as the Committee may require and a
determination by the Committee as to the date of such termination shall be final
and controlling on all interested parties.

 

8. Responsibility for Taxes. The Participant acknowledges that, regardless of
any action by the Company or, if different, the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the SAR, including, but
not limited to, the grant or exercise of the SAR, the issuance of Shares upon
exercise of the SAR, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends, and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the SAR
to reduce or eliminate the Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction between the date of grant and
the date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

  (a) withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer;

 

  (b) withholding from proceeds of the sale of Shares acquired upon exercise of
the SAR either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent);

 

  (c) selling or transferring to the employee benefit trust established in
connection with the Company’s adoption and assumption of the Plan a number of
Shares that would otherwise be issued upon exercise of the SAR; or

 

3



--------------------------------------------------------------------------------

  (d) withholding in Shares to be issued upon exercise of the SAR, provided,
however, that if the Participant is a Section 16 officer of the Company under
the Exchange Act, the Participant may elect the method of withholding from
alternatives (a) – (d) herein in advance of any relevant withholding event, and
in the absence of the Participant’s timely election, the Company will withhold
in Shares upon the relevant withholding event.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent in Shares. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
the Participant is deemed to have been issued the full number of Shares subject
to the exercised portion of the SAR, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.

The Participant agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

For Participants subject to tax in the United Kingdom, if payment or withholding
of the income tax due in connection with the SAR is not made within ninety
(90) days of any event giving rise to the income tax liability or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income tax
shall constitute a loan owed by the Participant to the Employer, effective on
the Due Date. The loan will bear interest at the then-current official rate of
Her Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to herein or otherwise permitted under the Plan.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant shall not be eligible for a loan to cover the income tax
due as described above. In the event the Participant is such a director or
executive officer and the income tax due is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax will
constitute a benefit to the Participant on which additional income tax and
national insurance contributions (“NICs”) will be payable. The Company or the
Employer may recover any such additional income tax and NICs at any time
thereafter by any of the means referred to herein or otherwise permitted under
the Plan. The Participant will also be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime.

 

9. Reorganization of the Company. The existence of this Notice shall not affect
in any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issuance of bonds, debentures, preferred or
prior preference shares ahead of or affecting the Shares or the rights thereof;
the dissolution or liquidation of the Company; any sale or transfer of all or
any part of its assets or business; or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

10.

Recapitalization Events. In the event of share dividends, spin-offs of assets or
other extraordinary dividends, share splits, combinations of shares,
recapitalizations, mergers,

 

4



--------------------------------------------------------------------------------

  consolidations, reorganizations, liquidations, issuances of rights or warrants
and similar transactions or events involving the Company (“Recapitalization
Events”), then for all purposes references herein to Shares shall mean and
include all securities or other property (other than cash) that holders of
Shares are entitled to receive in respect of Shares by reason of each successive
Recapitalization Event, and the exercise price of the SAR shall be adjusted as
deemed necessary or appropriate in the sole discretion of the Committee to
prevent enlargement or dilution of the Participant’s rights under this Notice.

 

11. Status of Shares. The Company intends to register for issuance under the
Securities Act of 1933, as amended (the “Act”), the Shares acquirable upon
exercise of this SAR and to keep such registration effective throughout the
period that this SAR is exercisable. In the absence of such effective
registration or an available exemption from registration under the Act, issuance
of Shares acquirable upon exercise of the SAR will be delayed until registration
of such Shares is effective or an exemption from registration under the Act is
available. In the event exemption from registration under the Act is available
upon an exercise of this SAR, the Participant (or the person permitted to
exercise this SAR in the event of the Participant’s Disability or death), if
requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require
assuring compliance with applicable securities laws. The Company shall incur no
liability to the Participant for failure to register the Shares or maintain the
registration.

The Shares which the Participant may acquire by exercising this SAR will not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable securities laws, whether federal or state. The Participant is
hereby notified (i) that the certificates or other representation of the Shares
purchased under this SAR may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws,
(ii) that the Company may refuse to register the transfer of the Shares
purchased under this SAR on the share transfer records of the Company if such
proposed transfer would in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of such Shares.

 

12. Transfer of SAR. Except as provided herein, all rights granted hereunder
shall not be transferable other than by will or the laws of descent and
distribution and shall be exercisable during the Participant’s lifetime only by
the Participant or, in the case of the Participant’s death, the legal
representative of the Participant’s estate or the person who acquires this SAR
by bequest or inheritance or by reason of the death of the Participant, or in
the case of the Participant’s Disability, by the Participant’s guardian (if
applicable). Any purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance of this SAR that does not satisfy the requirements set
forth hereunder shall be void and unenforceable against the Company.

 

13. Certain Restrictions. By accepting the SAR granted under this Notice, the
Participant acknowledges that he will enter into such written representations,
warranties and Notices and execute such documents as the Company may reasonably
request in order to comply with the terms of this Notice or the Plan, or
securities laws or any other applicable laws, rules or regulations.

 

14. Recoupment. Notwithstanding any provision of this Notice to the contrary,
the Committee may, in its sole discretion:

 

5



--------------------------------------------------------------------------------

  (a) recoup from the Participant all or a portion of the Shares issued or cash
paid under this Notice if the Company’s reported financial or operating results
are materially and negatively restated within five years of the issuance or
payment of such amounts and may cancel any portion of the SAR not yet exercised
(whether or not vested); and

 

  (b) recoup from the Participant if, in the Committee’s judgment, the
Participant engaged in conduct which was fraudulent, negligent or not in good
faith, and which disrupted, damaged, impaired or interfered with the business,
reputation or Employees of the Company or its Affiliates or which caused a
subsequent adjustment or restatement of the Company’s reported financial
statements, all or a portion of the Shares issued or cash paid under this Notice
within five years of such conduct and may cancel any portion of the SAR not yet
exercised (whether or not vested).

In addition, the SAR is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by the Company to implement such requirements, all to
the extent determined by the Company in its discretion to be applicable to the
Participant.

Any Shares subject to recoupment may be transferred to the employee benefit
trust established in connection with the Company’s adoption and assumption of
the Plan, and the Participant agrees to execute any documents necessary to
effectuate such transfer.

 

15. Shareholder Rights. Prior to exercise and receipt of any underlying Shares,
a Participant shall have no rights of a shareholder with respect to the Shares
subject to the SAR.

 

16. Code Section 409A; No Guarantee of Tax Consequences. This award of the SAR
is intended to be exempt from Code Section 409A and the provisions hereof shall
be interpreted and administered consistently with such intent. The Company makes
no commitment or guarantee to the Participant that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Notice.

 

17. Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Notice and any other grant materials by and
among the Company, the Employer and any Affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

The Participant understands that the Company, the Employer and any Affiliates
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of any SAR or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

The Participant understands that Data will be transferred to such share plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The recipients of Data may be located in the United States or
elsewhere, and the recipients’ country (e.g., the United States) may

 

6



--------------------------------------------------------------------------------

have different data privacy laws and protections than the Participant’s country.
The Participant may request a list with the names and addresses of any potential
recipients of Data by contacting his or her human resources representative. The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her human resources
representative. Further, the Participant is providing his or her consents herein
on a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her Employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant the SAR or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant’s refusal or withdrawal of his or her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant may contact his or her human resources representative.

 

18. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

19. Nature of Grant. In accepting the SAR, the Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the SAR is voluntary and occasional and does not create any
contractual or other right to receive future grants of share appreciation
rights, or benefits in lieu of share appreciation rights, even if share
appreciation rights have been granted in the past;

(c) all decisions with respect to future share appreciation rights or other
grants, if any, will be at the sole discretion of the Company.

(d) the grant of the SAR and the Participant’s participation in the Plan shall
not create a right to Employment or be interpreted as forming an Employment or
service contract with the Company, the Employer or any Affiliate and shall not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate the Participant’s Employment relationship (if any);

(e) the Participant is voluntarily participating in the Plan;

(f) the SAR and the Shares subject to the SAR are not intended to replace any
pension rights or compensation;

 

7



--------------------------------------------------------------------------------

(g) the SAR and the Shares subject to the SAR are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, long
service awards, pension or retirement or welfare benefits or similar payments;

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the SAR resulting from the termination of Participant’s Employment
or other service relationship with the Company or the Employer (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any), and in consideration of the grant
of the SAR to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company, its
Affiliates or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Company, its Affiliates and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the SAR and the benefits evidenced by this Notice do not create any entitlement
to have the SAR or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Shares; and

(k) the following provisions apply only if the Participant is employed outside
the United States:

(i) the SAR and the Shares subject to the SAR are not part of normal or expected
compensation or salary for any purpose; and

(ii) neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the Shares or of any
amounts due to the Participant pursuant to the exercise of the SAR or the
subsequent sale of any Shares acquired upon exercise.

 

20. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

21. Amendment and Termination. Except as otherwise provided in the Plan or this
Notice, no amendment of this Notice that adversely affects the Participant’s
rights hereunder in any material respect or termination of this Notice shall be
made by the Company without the written consent of the Participant.

 

22. Binding Effect. This Notice shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Participant.

 

8



--------------------------------------------------------------------------------

23. Governing Law. This Notice shall be governed by, and construed in accordance
with, the laws of England and Wales, without regard to conflict of laws
principles.

 

24. Severability. In the event that any provision of this Notice shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Notice, and this
Notice shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included herein.

 

25. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the SAR
and on any Shares issued under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

26. Waiver. A waiver by the Company of breach of any provision of this Notice
shall not operate or be construed as a waiver of any other provision of this
Notice, or of any subsequent breach by the Participant or any other
Participants.

By signing below, the Participant agrees to the terms and conditions of the SAR
as set forth in this Notice.

 

 

[Name]   [Date]

 

9